Citation Nr: 0831673	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hemorrhoidectomy, to include as due to herbicide exposure

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for tinea cruris, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to April 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

In May 2005, the veteran provided testimony at a hearing at 
the RO, before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The veteran's appeal was previously before the Board in 
August 2006, at which time the Board remanded the case for 
further action

In an October 2007 rating decision, the RO granted the 
veteran's appeal with respect to the claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
Therefore, this issue is no longer before the Board.


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that his current residuals of a hemorrhoidectomy 
were incurred as a result of active military service.  

2.  The objective and probative medical evidence of record 
demonstrates that the veteran does not currently have 
diabetes mellitus.

3.  The objective and probative medical evidence of record 
demonstrates that tinea cruris was not present in service and 
any currently diagnosed tinea cruris is not the result of a 
disease, injury, or exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, residuals of a 
hemorrhoidectomy were incurred during active service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Diabetes mellitus was neither incurred in nor aggravated 
by active service nor is it proximately due to or the result 
of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5103-5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Tinea cruris was not incurred or aggravated during 
service and is not proximately due to or the result of 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5103-5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom Hartman v. Nicholson, , 483 F.3d 
1311 (Fed Cir. 2007)

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the veteran's claim for service connection for 
residuals of a hemorrhoidectomy, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  
However, in the instant case, although the veteran's service 
connection claim is being granted, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claims.  The RO will provide 
appropriate notice as to the rating criteria and effective 
date to be assigned prior to the making of a decision on 
those matters.

With respect to the other issues on appeal, in a letter 
issued in September 2006, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the September 2006 letter.  

There was a timing deficiency in that the September 2006 
letter was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims for service connection for diabetes 
mellitus and tinea cruris are being denied, no effective date 
or rating is being set.  The delayed notice on these 
elements, therefore, does not deprive the veteran of a 
meaningful opportunity to participate in the adjudication of 
the claim.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  In this 
regard, the Board notes that the veteran testified during a 
May 2005 Board hearing that he underwent private and VA 
treatment for his claimed disabilities soon after his 
discharge from active duty service in April 1970.  While the 
veteran provided the names and addresses for his private 
physicians, he did not respond to the AMC's September 2006 
letter requesting that he submit medical releases to allow 
for the procurement of these medical records.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above that VA has made reasonable 
efforts to obtain records of the veteran's reported medical 
treatment, and any failure to develop this claim rests with 
the veteran himself.

Additionally, the veteran was provided proper VA examinations 
in February 2007 in response to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II. General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Additionally, for veterans who 
have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic 
disabilities, such as diabetes mellitus, are presumed to have 
been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

In this appeal, the veteran also contends that he was exposed 
to Agent Orange in service, and that such exposure caused his 
claimed disability.  Veterans who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence of non-exposure.  38 U.S.C.A. 
§§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include 
chloracne or other acneform diseases and Type II diabetes.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313 (2007).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders that are not 
enumerated by regulation.  See, e.g., Notice, 64 Fed. Reg. 
59232, 59236-37 (1999); 68 Fed. Reg. 27,630-41 (May 20, 
2003); 72 Fed. Reg. 32,395-407 (June 1, 2007).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

As such, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must have been diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The first question is whether the veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the RO (in the March 2004 rating 
decision) conceded the veteran's exposure and the Board has 
no reason to doubt its determination; thus, he is presumed to 
have been exposed to Agent Orange during such service.

III. Legal Analysis

A. Residuals of a Hemorrhoidectomy

The Board finds that the objective and probative medical 
evidence of record supports the veteran's contention that his 
current residuals of a hemorrhoidectomy are etiologically 
related to active duty service.  

Service medical records are negative for treatment or 
complaints of hemorrhoids.  The examination report for 
separation from April 1970 shows that his rectum was normal 
upon clinical examination. 

The post-service medical evidence includes a December 1975 VA 
medical record in which the veteran gave a history of having 
hemorrhoids since 1969; the diagnosis was internal 
hemorrhoids that were symptomatic.  The medical evidence 
establishes that the veteran underwent a hemorrhoidectomy in 
January 1976 at a VA Medical Center (VAMC).  At that time, he 
reported having hemorrhoids since 1969 with a five year 
history of painful bleeding hemorrhoids.  

While the veteran had no current hemorrhoids at his February 
2007 VA  examination, he was noted to experience recurrent 
symptoms such as involuntary bowel movements.  The diagnosis 
was history of hemorrhoids, status post hemorrhoidectomy in 
1976 with recurrent symptoms.  Upon review of the veteran's 
medical records and clinical examination, the VA examiner 
concluded that it was at least as likely as not that the 
veteran's hemorrhoids began during active duty service 
causing intermittent and recurrent symptoms over the years 
despite his hemorrhoidectomy. 

Here, the record contains a medical opinion from the February 
2007 VA examiner linking the veteran's residuals of his 
hemorrhoidectomy to his active duty service, and the veteran 
has reported a credible continuity of symptomatology since 
service.  The veteran testified during his May 2005 hearing 
that he first experienced hemorrhoids during service and was 
treated by a corpsman medic six or eight times.  He also 
reported that he experienced recurring problems with 
hemorrhoids ever since service.  As noted above, 
contemporaneous clinical records from the veteran's 
hemorrhoidectomy show that the veteran reported having 
hemorrhoids since 1969, when he was in active duty service.  

Therefore,  the Board finds that the medical record supports 
a nexus between the veteran's residuals of a hemorrhoidectomy 
and active duty service based on the February 2007 VA 
examiner's opinion and the finding of a continuity of 
symptomatology.  As the other two elements necessary for 
service connection-a current disability and an in-service 
injury-are also demonstrated, service connection is 
warranted for this disability.  

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for residuals of a 
hemorrhoidectomy is in order.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.303.

B. Diabetes Mellitus

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

With respect to the veteran's contentions that service 
connection is warranted for diabetes mellitus, to include as 
due to herbicide exposure, the Board finds that evidence of 
record is against a finding that there is a current diagnosis 
of the claimed disability. 

Service treatment records are negative for complaints or 
treatment pertaining to diabetes mellitus.  The examination 
report for separation in April 1970 shows that the veteran's 
blood sugar was normal.  

The post-service medical evidence of record reflects that, 
while the veteran has reported that he was diagnosed with 
borderline diabetes by his private physician soon after 
active duty service, his blood sugar levels have been found 
to be consistently normal upon testing at the VAMC.  
Moreover, during the veteran's February 2007 VA examination, 
the examiner found that there was no evidence of diabetes 
based on current blood testing.  In essence, there is no 
competent medical evidence since service establishing that 
the veteran has diabetes mellitus.  See Brammer, Degemetich, 
supra.  Absent such evidence the necessary element for 
service connection of a current disability is not shown.

Here, the probative medical evidence of record is against a 
finding of any current disability due to service.  Absent 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich; Brammer; Rabideau.  Accordingly, 
the Board must conclude that the preponderance of the 
objective medical evidence is against the claim.

C. Tinea Cruris

The veteran also contends that he has tinea cruris as a 
result of active duty service, including exposure to 
herbicides.  Service treatment records are negative for any 
evidence of treatment or complaints related to the veteran's 
skin, and the examination report for separation from April 
1970 shows that the veteran's skin was normal on clinical 
examination.  

The post-service medical evidence, including the December 
1975 VA medical record, is also negative for any evidence of 
treatment for a skin condition.  Upon VA examination in 
February 2007, the veteran reported that he developed a skin 
lesion in the left groin area after his discharge from active 
duty, and was treated with powder and peroxide by his private 
doctor.  A similar lesion would recur every three to four 
months.  Physical examination of the skin was negative for 
current pathology, and the examiner diagnosed tinea cruris.  
The examiner concluded that the veteran's tinea cruris was 
not related to herbicide exposure during service since it was 
caused by a fungal infection.  

Although the veteran's exposure to herbicides is presumed 
based upon his service in Vietnam, tinea cruris is not 
subject to presumptive service connection on the basis of 
herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

Further, while tinea cruris is not subject to presumptive 
service connection on the basis of herbicide exposure, 
service connection could still be established with proof of 
direct service incurrence.  Stefl v. Nicholson, 21 Vet App 
120 (2007); see Combee v. Brown, 34 F.3d at 1039.

Here, the record shows a current diagnosis of tinea cruris 
and the veteran has testified to the in-service incurrence of 
this disease.  While the service treatment records do not 
document treatment for this disability, the veteran is 
competent to report when his symptoms occurred.  Therefore, 
the Board finds that two of the three elements necessary for 
service connection-current disability and an in-service 
disease or injury-are demonstrated.

Although the veteran and his wife testified at his May 2005 
hearing that he was treated for a skin rash immediately after 
his return from active duty, there is no objective medical 
evidence of his claimed disorder until more than 35 years 
after his discharge from service.  Similarly, while the 
veteran has reported a continuity of symptomatology since 
service, the record is entirely devoid of any medical 
evidence that he was treated for tinea cruris.  Moreover, the 
veteran has never reported to any of his health care 
providers that he has a history of a skin disorder.  On the 
contrary, the veteran has specifically denied having any 
complaints related to his skin during examinations at the 
VAMC beginning in December 1975.  

The record also contains no competent medical evidence of a 
nexus between the veteran's current disability and his active 
duty service, including exposure to herbicides.  In fact,  
the February 2007 VA examiner found that the veteran's tinea 
cruris was not related to herbicide exposure.  Moreover, the 
only opinion linking the current disability to service is 
that of the veteran.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed skin 
disorder since active duty service. The Board notes that he 
is competent to report a continuity of skin pathology because 
that is a symptom that is observable by lay observation.  See 
38 C.F.R. § 3.159(a) (2007).

However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

For the reasons noted above, lay statements provided by the 
veteran's wife asserting an opinion as to medical diagnosis 
and causation are also not probative. Layno v. Brown, 6 Vet. 
App. at 470; see also Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Again, it is noted that he first reported treatment 
after service.

D. Diabetes Mellitus and Tinea Cruris

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his and his wife's 
statements, because as laypersons they are not competent to 
offer medical opinions.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. at 368.  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed diabetes mellitus and tinea cruris, 
including as due to exposure to herbicides.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed diabetes mellitus and tinea cruris, 
including as due to exposure to herbicides.  The 
preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
diabetes mellitus and tinea cruris, including as due to 
exposure to herbicides.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
diabetes mellitus and tinea cruris, including as due to 
exposure to herbicides is not warranted.


ORDER

Service connection for residuals of a hemorrhoidectomy is 
granted.

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.

Service connection for tinea cruris, to include as due to 
herbicide exposure, is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


